r   ‘.




                  OFFICE OF THE AlTORNEY       GENERAL   OF   TEXAS

                                      AUSTIN




         Honorable Wlili~ J. Law*on
         ~e0rebu-y of sate
         Austin, Texas.
         Dear Slrr




         to ths oorr

         m&ted      civil etat\a
         lruahtee is to be qoU.
         OS Vermn~e   aanotatsd
                                                       e 80m6 6onflfat
                                                       Artlola 5'164. ITo
                                                      ot exist* beoauao
         Artids   8756 eonta                     Tltls 93 prorldesr
Eennanblo Uillkaa f. Uw8on,   pa@   2




            We belfwe $2.20 te be the   aorreat~
                                               fw t 6P
Siling the am&mnt    inguirod about.

                                        Your6 very tru.LJ